 WEST SIDE PLYMOUTH, INC.WestSidePlymouth,Inc.andProfessionalAutomobile Salesmen Union,Local 436, affiliatedwithOfficeandProfessionalEmployeesInternationalUnion,AFL-CIO.Cases8-CA-4561-1, -2 and 8-CA-4658December 16, 1969SECOND SUPPLEMENTAL DECISIONAND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOnMarch22,1968,theNationalLaborRelations Board issued its Decision and Order in theabove-entitled proceeding,'and on June 11, 1969, anamendment thereto, finding that the Respondenthad engaged in and was engaging in certain unfairlaborpracticeswithin themeaning of Section8(a)(l), (3), and (5) of the National Labor RelationsAct, as amended, and ordering the Respondent tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act, including an order directing theRespondent to bargain with the Union.On June 16, 1969,theSupremeCourt of theUnited Statesissued its opinioninN.L.R.B. v.Gissel Packing Co., Inc.,395 U.S. 575, in which itlaid down certain guidelines relative to the proprietyof finding violations of Section 8(a)(5) and issuingorders tobargain based upon such violations orviolations of other sections of the Act. On August12,1969, the Board notified the parties of itsdecision to reconsider and invited statements ofposition.Statements of position have been receivedfrom the Respondent and the General Counsel. Wehave again reviewed the entire record including thestatements of position and, having reconsidered thematter,affirm the Board's original finding and orderin this respect for the reasons stated below.In its original decision the Board found, inagreementwiththeTrialExaminer,thatRespondent had engaged in violations of Section8(a)(3) and(1) in that it discriminatorily refused toreinstate striking employees, and imposed stricterandmore arduous working conditions upon itsemployees because of their selection of a bargainingrepresentative,and that Respondent had engaged inviolations of Section 8(a)(1) in that it coercivelyinterrogated employees and threatened its employeeswith store closure and loss of employment becauseof their selection of a bargaining representative. The437Boardalso found that a majority of Respondent'semployees had signed valid authorization cards fortheUnion' and that the Respondent had violatedSection 8(a)(5) and (1) when it refused to bargainwith the Union.InGissel,supra,theUnited States SupremeCourt approved the Board's authority to issue abargainingorder to redress unfair labor practices"so coercive that, even in the absence of a Section8(a)(5) violation, a bargaining order would havebeen necessary to repair [their] unlawful effect."The Court also held that in circumstances where theunlawful conduct is less flagrant, the Board mayfindan 8(a)(5) violation and issue a bargainingorder if it finds that ". . . the possibility of erasingthe effects of past practices and of ensuring a fairelection (or a fair rerun) by the use of traditionalremedies . . . is slight and that employee sentiment .expressed through cards would, on balance, bebetter protected by a bargaining order ..."Having carefully considered the matter in thelight of theGisseldecision, we reaffirm our originalfinding that a bargaining order is necessary and theonly effective remedy for the substantial violationsof Section 8(a)(3) and (1) found herein.We also find that the violations of Section 8(a)(3)and (1) were of such a nature as to have such alingering effect that the possibility of erasing theseeffectsand of ensuring a fair election or rerunelectionby the use of traditional remedies wasslight. In these circumstances, we are of the opinionand find that, on balance, the rights of theemployees and the purposes of the Act would bebesteffectuatedby reliance on the employeesentiments expressed by the authorization cards.ORDERBased on the foregoing and the entire record inthiscase,theNationalLaborRelationsBoardhereby affirms its order issued in this proceeding onMarch 22,1968, as amendedby itsSupplementalOrder issued June 11, 1969.'170 NLRB No. 98'ContrarytoRespondent's contention,thereisnothingin the Court'sopinion inGisselwhichwould indicate that when usedashereinauthorization cards muststate affirmatively that they will not be used foran electionRather,the Courtstates that where,as here, the cards stateclearlyand unambiguouslyon their facethat the signer designates theUnion as his representativethey are to betakenat facevalue, absentaffirmativeproofthat the signingwas a productof misrepresentation orcoercion.Gisse! PackingCo., supra,citingwithapprovalCumberlandShoe Corp.144 NLRB 1268;LeviStrauss& Co,172 NLRB No. 57180 NLRB No. 68